DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims pending: 1-20.  The pending claims comprise 1 group of claims:
	1) Method: 1-20.
Response to Amendment
The amendment filed 9/14/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
1) “(d) dynamically calculating a status of every task as of a reporting date, said dynamic calculating comprising comparing where each such status for each corresponding task is vs. where each task should be with respect to a project deadline, said dynamic calculating using capabilities of both said project management and spreadsheet software products in combination;
2) ( e)  reporting to management for the project on one or more said reporting dates, each reporting date being at a predetermined interval throughout the project, critical information regarding all of the tasks in the project, said critical information comprising both positive and negative variances at a task level based on said dynamic calculations comparing of where each status for each corresponding task is vs. where each task should be with respect to the project deadline, so as to facilitate immediate corrective action to be taken to maintain said project deadline, said reporting further comprising reporting said variances to all teams on the project;”
3) dependent claim 20 of “key performance indicators.”
The examiner has reviewed the specification thoroughly but can not find support for many features of step (d) and (e): “dynamically calculating a status,” “dynamically calculating comprising comparing where….,” “both positive variances and negative variances…”, “vs.”. 
Applicant is required to cancel the new matter in the reply to this Office Action.
As of September 14, 2022, independent claim 1 is as followed:
1. (Currently Amended) A method for an iterative and interactive management process of a single project providing detailed status reporting critical for day-to-day management of the project, said project Management process employed using both project management and spreadsheet software products, and comprising:
(a) receiving input data for each of a plurality of project tasks assigned to a plurality of corresponding teams within said organization, said data manually input by one or more members of each of the plurality of teams using either said project management and spreadsheet software products or both products, and wherein said input data provides information regarding completing each task for the project;
(b) scrubbing received manually-entered input data for accuracy, at predetermined intervals throughout the project, and adding new tasks or activities discovered by said scrubbing to be necessary for the project as the project proceeds such that the data may be processed by the project management and spreadsheet software products, said scrubbing flagging detected errors in the input data for correction;
(c) updating, at a predetermined interval throughout the project, the scrubbed input data at a task-level, said updating based on new or updated information received via manual input by one or more members of each of the plurality of teams using said project management or spreadsheet software products or both products corresponding to the received input data;
(d) dynamically calculating a status of every task as of a reporting date, said dynamic calculating comprising comparing where each such status for each corresponding task is vs. where each task should be with respect to a project deadline, said dynamic calculating using capabilities of both said project management and spreadsheet software products in combination;
( e)  reporting to management for the project on one or more said reporting dates, each reporting date being at a predetermined interval throughout the project, critical information regarding all of the tasks in the project, said critical information comprising both positive and negative variances at a task level based on said dynamic calculations comparing of where each status for each corresponding task is vs. where each task should be with respect to the project deadline, so as to facilitate immediate corrective action to be taken to maintain said project deadline, said reporting further comprising reporting said variances to all teams on the project;
(f) outputting and transmitting, at a predetermined interval throughout the project, the updated data and any unchanged input data to the plurality of teams regarding their corresponding tasks using the software product preferred by the corresponding team to input data, said output data prompting one or more members of the corresponding teams to manually input revised data regarding their corresponding project tasks, wherein if input revised data is received, returning to step (a) for processing the revised data as input data; and
(g) determining if all project tasks mandatory to meet the project deadline have been completed, and if not, returning to step (a) for new or revised information or to step (b) for information unchanged from the previous iteration of the update cycle).
Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
1) “(d) dynamically calculating a status of every task as of a reporting date, said dynamic calculating comprising comparing where each such status for each corresponding task is vs. where each task should be with respect to a project deadline, said dynamic calculating using capabilities of both said project management and spreadsheet software products in combination;
2) ( e)  reporting to management for the project on one or more said reporting dates, each reporting date being at a predetermined interval throughout the project, critical information regarding all of the tasks in the project, said critical information comprising both positive and negative variances at a task level based on said dynamic calculations comparing of where each status for each corresponding task is vs. where each task should be with respect to the project deadline, so as to facilitate immediate corrective action to be taken to maintain said project deadline, said reporting further comprising reporting said variances to all teams on the project;”
3) dependent claim 20 of “key performance indicators.”
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1) In independent claim 1, it’s not clear what happens to the “added new tasks or activities” in step (b) since they are not cited in the remaining steps.  
2) In independent claim 1, the phrase “vs.” is vague and indefinite because it’s not clear what it stands for and the term can change with time.  Changing the term “vs.” to “versus” is recommended to improve clarity.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 on 9/14/2022 are determined as followed:
1) 101 Rejections: None.
2) 103 Rejections: withdrawn due to amendment.
3) 112 (b) Rejections: withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Dean D Nguyen whose telephone number is (571)272-6806. The examiner can normally be reached M-F: 6:30-4:30 PM (ET)..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN D NGUYEN/Primary Examiner, Art Unit 3689